         Case 3:20-cv-00509-MO         Document 60      Filed 03/16/21     Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


GLEN A. MARSHALL,

              Plaintiff,                                                 No. 3:20-cv-00509-MO

v.                                                                      OPINION AND ORDER

CITY OF GRESHAM et al.,

              Defendants.



MOSMAN, J.,

       Pro se Plaintiff Glen A. Marshall brought this civil rights action under 42 U.S.C. § 1983

against various city and county actors. Defendants filed a Joint Motion to Dismiss Mr.

Marshall’s Additional Claims [ECF 37] and Defendants City of Gresham and Mike Webb

(“Gresham Defendants”) and Defendants Multnomah County Sheriff’s Office, Sergeant

Wonacott, Officer J. Zwick, Officer A. Swail, Deputy Jones, Deputy Read, and Deputy Ferguson

(“Multnomah County Defendants”) each filed a Motion to Dismiss Mr. Marshall’s First

Amended Complaint [ECF 40, 41]. For the reasons explained below, I GRANT in part and

DENY in part Defendants’ Motions.

                              PROCEDURAL BACKGROUND

       Mr. Marshall filed his First Amended Complaint [ECF 9] on June 3, 2020. Thereafter, he

filed a Motion for Leave to File a Second Amended Complaint [ECF 15], attaching a Proposed

Second Amended Complaint [ECF 15-1] consisting of additional claims that presumably

incorporated by reference the First Amended Complaint. I issued an order granting in part Mr.

1 – OPINION AND ORDER
         Case 3:20-cv-00509-MO            Document 60        Filed 03/16/21     Page 2 of 7




Marshall’s motion and giving him 30 days in which to file a Second Amended Complaint. I

specified that “his Second Amended Complaint must: (1) name all defendants in the caption of

his Second Amended Complaint; (2) describe how each named defendant personally participated

in the deprivation of a federal right; (3) not incorporate any prior document by reference; and (4)

be on the form provided by the court.” Order [ECF 16] at 2. Mr. Marshall then filed Additional

Claims [ECF 34] consisting of an identical document to the document he initially filed as his

Proposed Second Amended Complaint [ECF 15-1], with all the same defects. Defendants, in an

abundance of caution, moved to dismiss all his claims.

                                       LEGAL STANDARD

        Pursuant to Fed. R. Civ. P. 12(b)(6), dismissal of a complaint is appropriate based on

either a “lack of a cognizable legal theory or the absence of sufficient facts alleged under a

cognizable legal theory.” Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plausibility standard

“asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. Pro se

pleadings are held to a less stringent standard than those drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972) (per curiam). However, the court's liberal interpretation of a pro se

litigant's pleading may not supply essential elements of a claim that are not pled. Pena v.

Gardner, 976 F.2d 469, 471 (9th Cir. 1992).

                                            DISCUSSION

        Mr. Marshall brings claims pursuant to Section 1983 for alleged constitutional violations

stemming from a series of traffic stops. A Section 1983 claim has two elements: (1) a violation



2 – OPINION AND ORDER
         Case 3:20-cv-00509-MO             Document 60    Filed 03/16/21      Page 3 of 7




of a federal constitutional or statutory right that was (2) committed under color of state law. West

v. Atkins, 487 U.S. 42, 48 (1988); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

Defendants filed a total of three motions to dismiss, arguing that Mr. Marshall’s claims fail to

satisfy the Fed. R. Civ. P. 12(b)(6) pleading standard and therefore require dismissal.

I.     First Amended Complaint [ECF 9]

       A.      Municipal Liability Claim

       Mr. Marshall’s First Claim alleges the Gresham Police Department and Multnomah

County Sheriff’s Office violated his constitutional rights by “ineffectively training their law

enforcement officers pertaining to legal search and seizure guidelines, confidential informants,

[and] immunity of confidential reliable informants.” First Am. Compl. [ECF 9] at 5. I address

this claim as to each Defendant in turn.

               1.      Gresham Police Department

       While individual state actors, local government units, or municipalities can be sued under

Section 1983, sheriff departments and police departments are generally not considered suable

entities. See United States v. Kama, 394 F.3d 1236, 1239–40 (9th Cir. 2005) (Ferguson, J.,

concurring) (“[M]unicipal police departments and bureaus are generally not considered ‘persons’

within the meaning of 42 U.S.C. § 1983.” (citing Hervey v. Estes, 65 F.3d 784, 791 (9th Cir.

1995))). As such, while individual officers at the respective departments could be named, or the

counties or cities could be sued directly under a Monell theory (which Mr. Marshall does as to

the Multnomah County Sheriff’s Office), it is improper to name a sheriff department or police

department. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Therefore, I DISMISS

Mr. Marshall’s First Claim as to Defendant Gresham Police Department.




3 – OPINION AND ORDER
          Case 3:20-cv-00509-MO          Document 60        Filed 03/16/21     Page 4 of 7




                2.      Multnomah County Sheriff’s Office

         Municipal liability for Section 1983 claims exists when a constitutional violation

occurred as a result of an action pursuant to an official policy. Monell, 436 U.S. at 691–94. In the

Ninth Circuit, a claim for municipal liability “must contain sufficient allegations of underlying

facts to give fair notice and to enable the opposing party to defend itself effectively” and “the

factual allegations that are taken as true must plausibly suggest an entitlement to relief, such that

it is not unfair to require the opposing party to be subjected to the expense of discovery and

continued litigation.” AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 637 (9th Cir.

2012).

         Mr. Marshall has not alleged sufficient facts to plausibly suggest an entitlement to relief

on the theory of municipal liability against the Multnomah County Sheriff’s Office. His

allegations entirely consist of broad statements regarding ineffective training. See City of Canton

v. Harris, 489 U.S. 378, 390 (1989) (a single municipal employee’s inadequate training is

insufficient to establish municipal liability). Mr. Marshall does not point to a single policy or

custom that is at the root of his injuries. Such allegations do not meet the pleading standard for a

municipal liability claim. Accordingly, I also DISMISS Mr. Marshall’s First Claim as to

Defendant Multnomah County Sheriff’s Office.

         B.     Claims Alleging General Participation in Unlawful Events

         Claims Five and Seven essentially allege that Deputy Jones and Deputy Ferguson

participated in some of the unlawful traffic stops and ensuing searches and seizures. However,

Mr. Marshall does not articulate any potentially unlawful conduct committed by these

Defendants specifically.




4 – OPINION AND ORDER
           Case 3:20-cv-00509-MO         Document 60       Filed 03/16/21      Page 5 of 7




       As to both Deputy Jones and Deputy Ferguson, Mr. Marshall seems to be alleging only

that the deputies were present at some or all the stops and failed to announce their presence and

purpose. First Am. Compl. [ECF 9] at 7–9. Mr. Marshall alleges that “Items were seized” but no

inventory slip or record was made. Id. at 8, 9. However, there is no constitutional violation from

a failure to write a police report. See, e.g., JL v. Weber, No. 17-CV-0006-CAB (WVG), 2017

WL 4340398, at *6 (S.D. Cal. Sept. 29, 2017) (“The Court is unaware of any cases that have

held that there is a constitutional right to the making of a police report.”); see also Gresham

Defs.’ Mot. [ECF 40] at 7 (collecting cases). No other language in either claim indicates that

Deputy Jones or Deputy Ferguson specifically did anything that would violate Mr. Marshall’s

rights. Essentially, these claims allege only that these deputies were present when unlawful

searches and seizures occurred. Such general statements that do not indicate what Deputy Jones

or Ferguson themselves did are too vague. Accordingly, I DISMISS Mr. Marshall’s Fifth and

Seventh Claims against Defendants Deputy Jones and Deputy Ferguson, respectively.

       C.      Remaining Claims

       Mr. Marshall’s remaining claims––Claims Two, Three, Four, Six, and Eight1––against

Defendants Sergeant Wonacott, Deputy Zwick, Deputy Swail, Deputy Reed, and Officer Webb

allege more specific involvement in the traffic stops and related events. Defendants argue that

these claims are too vague and conclusory to meet the requisite pleading standard. I disagree.

       Mr. Marshall’s claims include specific dates, individual officer’s names and their

involvement in the relevant traffic stops, and other details of the alleged constitutional violations.

For example, in Claim Six Mr. Marshall alleges: “On 9/13/18 Deputy Reed seized money from



       1
         Mr. Marshall’s Claims Nine and Ten are against Officer Fife and Officer Spears. These
Defendants were never properly served. See Return of Service [ECF 35, 36]. On March 16, 2021, I issued
an Order to Show Cause [ECF 59] as to these claims.
5 – OPINION AND ORDER
         Case 3:20-cv-00509-MO            Document 60        Filed 03/16/21     Page 6 of 7




me and failed to issue me a receipt or notice of seizure . . . .” This is not vague. Nor is it

conclusory to plead that such events amounted to an illegal seizure. Accordingly, I DENY

Defendants’ request to dismiss the remaining claims.

II.     Additional Claims [ECF 34]

        Finally, Mr. Marshall’s Additional Claims [ECF 34] allege violations of his Fifth and

Eighth Amendment rights. Defendants filed a Joint Motion to Dismiss [ECF 37] arguing that

these additional claims fail to state a valid claim for relief.

        As to the Fifth Amendment claim, Defendants are correct that the Fifth Amendment

protections apply only to federal actors. Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir.

2008). Defendants are state and local actors. And as to the Eighth Amendment claim, Defendants

are correct that because Mr. Marshall was not a prisoner at the time of the conduct giving rise to

his claim, the Eighth Amendment does not apply. Castro v. County of Los Angeles, 833 F.3d

1060, 1067–68 (9th Cir. 2016) (en banc). Therefore, I DISMISS all of Mr. Marshall’s Additional

Claims [ECF 34].

                                           CONCLUSION

        For the reasons stated above, I GRANT Defendants’ Joint Motion to Dismiss [ECF 37] as

to Mr. Marshall’s Additional Claims [ECF 34], and GRANT in part and DENY in part

Defendants’ Motions to Dismiss [ECF 40, 41] Mr. Marshall’s First Amended Complaint [ECF

9]. While a court should ordinarily allow a pro se plaintiff leave to amend his or her complaint

“unless the pleading could not possibly be cured by the allegation of other facts,” Ramirez v.

Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (internal quotation marks and citation omitted), Mr.

Marshall has already had two opportunities to amend his complaint, and his latest attempt to

amend his complaint did not remotely comply with my prior order. “The district court’s



6 – OPINION AND ORDER
         Case 3:20-cv-00509-MO         Document 60      Filed 03/16/21     Page 7 of 7




discretion to deny leave to amend is particularly broad where plaintiff has previously amended

the complaint.” Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir.

2008) (internal quotation marks and citation omitted). Accordingly, I DISMISS Claims One,

Five, and Seven of Mr. Marshall’s Amended Complaint and I DISMISS all Mr. Marshall’s

Additional Claims with prejudice.

       IT IS SO ORDERED.

                  16th day of March, 2021.
       DATED this ____



                                                           ________________________
                                                           MICHAEL W. MOSMAN
                                                           United States District Judge




7 – OPINION AND ORDER
